Order entered October 3, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01119-CV

          IN RE RICHARD RALEY AND RALEY HOLDINGS, LLC, Relators

                 Original Proceeding from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-00390-B

                                         ORDER
                          Before Justices Lang, Myers, and Whitehill

       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We ORDER relators to bear the costs, if any, of this original proceeding.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE